DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 28 December 2020.  Claims 1-14 are currently pending of which claims 8-14 are withdrawn from consideration.  Claims 1 and 6 are currently amended.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not utilize the term “velocity”, found in claim 1.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The description does not provide support for the new claim limitation wherein the first portion having the plural openings is positioned “above and below” the liquid level of the plating bath.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the claim recites the limitations of a first side wall and a second side wall; however, claim 1, upon which claim 2 is dependent, already recites the limitation of “a side wall”.  It is therefore unclear as to if the first side wall and/or the second side wall intend to refer back to the side wall of claim 1 or to new and separate limitations.  However, for the purpose of Examination based on a review of the disclosure as a whole it has been interpreted that the first and second sides walls are separate features from the side wall of claim 1.  
As to claim 3, the claim recites the limitations of a third side wall and a fourth side wall; however, claim 1, upon which claim 3 is dependent, already recites the limitation of “a side wall”.  It is therefore unclear as to if the third side wall and/or the fourth side wall intend to refer back to the side wall of claim 1 or to new and separate limitations.  However, for the purpose of Examination based on a review of the disclosure as a whole it has been interpreted that the side wall of claim 1 is in fact one of the third side wall or the fourth side wall.  
As to claim 4, the claims recite the limitations “the third side wall and the fourth side wall of the substrate placed in the plating bath”.  There is insufficient antecedent basis for this limitation in the claim.  
As to claim 7, the claim recites the limitation of “plural openings”.  However, claim 1, upon which claim 7 depends already introduces the limitation of “plural openings”.  Therefore, it is unclear as to is the limitation of claim 7 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 103
Acknowledgment is made to Applicant’s claim amendments received 28 December 2020.  The rejections to the claims presented under 35 USC 103 in the Office Action of 24 September 2020 have been withdrawn.  

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.
Applicants argue that the configuration of Yajima is not capable of acting as a liquid level fluctuation member nor performing the function of attenuating waves.  Perhaps the structure of Yajima is not capable of meeting these limitations in the specific narrow way that Applicant intends them exactly as Applicant has configured them in the disclosure; however, the Examiner maintains that the structure of Yajima is capable of performing the functions as claimed.  An inlet means is clearly capable of acting to control a liquid level of the plating bath and to thus control the fluctuation in combination with an outlet means, furthermore, the speed of a flow of electrolyte coming up from the bottom of the cell would result in a cross flow with flow of electrolyte from the agitation of the paddle in a cross wise direction of the cell, and thus interfere, and minimize, a wave height caused by the agitation of the paddle.  
Applicants further argue that the modification of a simple inlet of Yajima with the inlet of Shimoyama is hindsight; however, the Examiner disagrees, as Shimoyama specifically teaches a benefit to the plural openings inlet.  Furthermore the Applicant’s argue that even were the combination to be allowed, the claim language of “water retardation” and “faces” are not met.  Again, while perhaps the combination does not meet these limitations in the specific narrow way that Applicant intends them as exactly described in the disclosure, the Examiner maintains that the claim language is met.  A three dimensional pipe structure as in the combination has portions which face all directions, absent a specific teaching of a particular feature of the structure, for example the opening themselves facing a specific direction, the claim limitation is met.  Furthermore, a water retardation portion can merely be considered to be a part where the flow of water is relatively slow, a function that could be achieved within the pipe depending on operating conditions.  
However, in regards to Applicant’s arguments in view of the new claim amendments, the Examiner does agree that the prior art does not teach that the first part of the liquid level fluctuation member comprising the plural openings is located both above and below the plating liquid level.  However, as discussed above, the Examiner has rejected this under 35 USC 112 as new matter.
However, the Examiner does understand Applicant’s arguments and differences between the prior art of record and the disclosure as a whole.  The Examiner believes there would be several paths forward to overcome the prior art that would be supported either directly in the specification or by the figures, such as the location of the liquid level fluctuation reducing member between the side walls of the substrate holder and the side walls of the plating bath, the vertical orientation of the liquid level fluctuating member, relative size limitations such as vertical length dimensions as in claim 5 in combination with a recitation that the portion of the liquid level fluctuating member that is longer than the paddle is the first portion comprising the openings or in combination with a recitation of relative horizontal dimensions, and/or the way the liquid level fluctuating member is connected, i.e. to the back wall via a bracket.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CIEL P Contreras/Primary Examiner, Art Unit 1794